STATE OF MICHIGAN

                            COURT OF APPEALS



ESTATE OF SUSAN K. ARRINGTON, by Co-                      UNPUBLISHED
Personal Representatives SARA ARRINGTON                   July 20, 2017
LACAVA and MATTHEW ARRINGTON

              Plaintiff-Appellant,

v                                                         No. 332523
                                                          Lake Circuit Court
COUNTY OF LAKE, PALOMA INDUSTRIES                         LC No. 14-008636-NO
OF      NAGOYA        JAPAN,     RHEEM
MANUFACTURING, EMERSON ELECTRIC
COMPANY,         FISHER       CONTROLS
INTERNATIONAL, INC., GRUNDFOS PUMPS
CORP, TJERNLUND PRODUCTS, INC., A O
SMITH CORP, REGAL BELOIT ELECTRIC
MOTORS, INC., MICHAEL ELLIS, STEPHEN R.
BOEHRINGER, TRECHA BROTHERS SUPPLY
COMPANY, INC., GAS & LUBE EQUIPMENT
REPAIR, INC., RESIDENTIAL IMAGES, INC.,
FARM BUREAU INSURANCE COMPANY OF
MICHIGAN, MICHAEL DEAN GREEN, GREEN
CONSTRUCTION, CRYSTAL FLASH LIMITED
PARTNERSHIP OF MICHIGAN,

              Defendants,
and

PHELPS PLUMBING & HEATING, INC., NO-
CHE-MO, INC., HERBERT B. PHELPS, also
known as BRADLEY PHELPS, DAVID A.
SHARLOW and KEVIN G. ELLIOT,

              Defendants-Appellees.


Before: FORT HOOD, P.J., and CAVANAGH and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J., (dissenting).



                                         -1-
        While I agree, generally, with the analysis of the majority, I simply cannot agree that
there is not a material question of fact regarding what type of work was completed in plaintiff’s
decedent’s home in October of 2008. In fact the majority states, “It also appears from the record
that a representative from Phelps Plumbing and Heating, Inc. visited plaintiff’s decedent’s home
in October of 2008, apparently to perform additional work, but the specific nature of the work is
unclear from the record.” Although there was in invoice for this date, there is no information
regarding what work was performed. Therefore, the granting of summary disposition was
premature in the absence of any evidence regarding what worked was performed on that date.

        If this work resulted in the installation of the defective flue, then this lawsuit was filed
within the statute of limitations. There is simply no way to decide on the record below if this is
when the defective flue was installed, so it may have been in October, 2008. If that is the case,
plaintiff’s decedent’s expert opinion would make clear this case should go forward.

       I would remand this case to have the trial court make a determination regarding what
work took place in October, 2008.

                                                             /s/ Amy Ronayne Krause




                                                -2-